Citation Nr: 1402300	
Decision Date: 01/16/14    Archive Date: 01/31/14

DOCKET NO.  09-27 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia



THE ISSUE

Entitlement to service connection for bilateral carpal tunnel syndrome.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel




INTRODUCTION

The Veteran had active duty service from July 1984 to February 1995. 

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from an October 2007 rating decision issued by the Regional Office (RO) in San Juan, Puerto Rico.  The Veteran's claim was subsequently transferred to the Atlanta, Georgia RO. 

The Veteran indicated in his July 2009 VA Form 9 that he wished to testify at a hearing.  VA scheduled a Travel Board hearing for August 2013 and notified the Veteran in a July 2013 letter.  However, the Veteran failed to appear.  Thus, his hearing request is considered withdrawn.  38 C.F.R. § 20.704(e) (2013).

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals an appellate brief dated December 2013.  All other documents are either duplicative of the evidence in the claims file or irrelevant to the issue on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims entitlement to service connection for bilateral carpal tunnel syndrome due to his administrative work while in service.  Although the first diagnosis of carpal tunnel syndrome appears in a September 2006 VA medical record the Veteran alleged in a May 2011 statement that his doctor told him that carpal tunnel syndrome can take many years to manifest.  Moreover, in a June 2007 VA medical record, a staff physician opined that the Veteran's in-service administrative work had caused or aggravated his carpal tunnel syndrome.  Because there is no indication that the physician had reviewed the Veteran's claims file and treatment records, nor is other medical rationale for her opinion, it is not adequate for rating purposes.  38 C.F.R. § 4.2.  However, it is sufficient to trigger VA duty's to assist by providing a medical examination.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any healthcare provider who treated him for his carpal tunnel syndrome and reportedly told him that the carpel tunnel could develop over several years.  After securing any necessary authorization from him, obtain all identified records not already contained in the claims file.  That Veteran should have that physician write an opinion and provide a medical rationale for the conclusion.

All reasonable attempts should be made to obtain any identified records and to obtain any outstanding VA treatment.  If any records cannot be obtained after reasonable efforts have been made, a formal determination that such records do not exist or that further efforts to obtain such records would be futile should be issued and documented in the claims file.  The Veteran should be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e).

2.  After completing #1 above, and whether records are obtained or not, schedule the Veteran for a VA examination to determine the nature and etiology of his carpal tunnel syndrome.  The claims file and Virtual VA file should be made available to the examiner for review and the examiner should state in the examination report that the claims file has been reviewed.  An explanation for all opinions expressed should be provided.  If an opinion cannot be provided without resort to speculation, it should be noted in the examination report, and an explanation provided for that conclusion.  In offering any opinion, the examiner should consider the full record, to include service treatment records, medical records, the Veteran's lay statements, and any medical literature appropriate.  

After a review of the evidence of record, the examiner should provide an opinion as to whether the diagnosed carpal tunnel syndrome is at least as likely as not (a 50 percent or greater probability) causally related to the Veteran's military service and his duties therein.  It should be indicated whether there are signs or symptoms prior to 2006 that show the onset of carpel tunnel and those symptoms should be clearly identified.

3.  The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

4.  After the development requested has been completed, the AMC/RO should review any report to ensure that it is in complete compliance with the directives of this remand. The AMC/RO must ensure that the examiner documented his or her consideration of Virtual VA. If the report is deficient in any manner, the AMC/RO must implement corrective procedures at once. 

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representatives should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


